COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-06-237-CV

IN THE INTEREST OF S.R.K., J.R.K., AND J.N.K., CHILDREN



----------

FROM THE 271
ST
 
DISTRICT COURT 
OF WISE COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On January 5, 2007, we notified appellant that her brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  T
EX.
 R. A
PP.
 P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).



PER CURIAM 	



PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED:  February 1, 2007

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.